DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/488,041 filed on 8/22/2019.
As per the Preliminary Amendment filed on 8/22/2019, claims 1-8 have been amended. Claims 1-8 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. FR1751535, filed on 02/27/2017 and to parent Application No. PCT/FR2018/050450, filed on 02/26/2018.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/22/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 7; Claim 7 recites the limitation “if the pairing key is correct, transmitting the authentication data by the main token to the main mobile device; storing the authentication data by the main mobile device in its volatile memory; transmitting the authentication data from the main mobile device to the computer”. (emphasis added).  The aforementioned limitations are preceded by the term ‘if’.  Claim scope is not limited by claim language that suggests or makes optional but does not require the steps to be performed, or by claim language that does not limit a claim to a particular structure (See MPEP 2111.04 [R-10.2019]). Accordingly, the limitation(s) are merely capable of performing the recited or desired functions of “transmitting the authentication data by the main token to the main mobile device”. Under the broadest reasonable interpretation, a system (or apparatus or product) claim with conditional “if-then” claim limitations that include structure that performs a function, which only needs to occur if a condition precedent is met, requires only the structure for performing the function should the condition occur (See MPEP 2111.04 II. [R-10.2019]). In the event that the claimed condition for performing a contingent step of a method claim is not satisfied, then the performance recited by the step need not be carried out in order for the claimed method to be performed (See MPEP 2111.04 II. [R-10.2019]). Furthermore, it is unclear how the steps of “storing the authentication data by the main mobile device in its volatile memory; transmitting the authentication data from the main mobile device to the computer” can be performed in the event that the pairing key is incorrect as the transmitting the authentication data by the main token to the main mobile device will not occur. As a result, the claim is rendered indefinite.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 20160337863; Hereinafter “Robinson”) in view of Smeets et al. (US 2002/0132605; Hereinafter “Smeets”) in view of McDonald et al. (US 2014/0208112; Hereinafter “McDonald”).
Regarding claim 1, Robinson teaches an authentication system to at least one application accessible by a user via a computer and for which access is controlled by an authentication data (Robinson: Para. [0223]), comprising: 
a main mobile device, comprising a near-field communication module, a non-volatile memory and a volatile memory, and configured to communicate with the computer (Robinson: Fig. 2, Fig. 6A-6C, Para. [0222], An encrypted device, e.g., a PC or mobile device, typically does not have direct access to its own encryption keys because when encryption keys are stored directly on the encrypted device, they can be discovered using forensic analysis and the encrypted data can be compromised. Para. [0223], [0252]); and 
a main token, comprising a near-field communication module and a non-volatile memory in which at least one authentication data is recorded (Robinson: Para. [0223], In this use case, however, the key device stores an encryption key or keying material that is used to decrypt an encryption key. Accordingly, when a user wishes to access encrypted data (e.g. opening a secured application, logging in or booting up the encrypted device, accessing a secure file/folder), proximity to the key device is required so that the encrypted target device can receive the encryption key or can receive keying material useful to produce the encryption key (e.g. if the encryption key is stored on the encrypted device but encrypted with a secondary key stored on the key device, or if the data is encrypted using M of N keying so that multiple subkeys are needed to actually decrypt the data on the encrypted device).), 
the main mobile device being configured to recover, via the near-field communication module, the authentication data of the main token using a pairing key, and the main token being configured to allow access to the authentication data only upon presentation of said pairing key (Robinson: Para. [0223], In order to protect the key device's encryption key or keying material, the key device authenticates with the encrypted target device. This may be built into the proximity detection mechanism (e.g. BLUETOOTH) or performed at the application layer using SSL or a challenge response), 
Robinson does not explicitly teach wherein the pairing key is segmented into a plurality of segments, the main mobile device being configured to recover the at least one additional segment by near-field communication with at least one of said secondary mobile device or said secondary token, to reconstitute the pairing key and to present a reconstituted pairing key to the main token.
In an analogous art, Smeets, teaches wherein the pairing key is segmented into a plurality of segments, the main mobile device being configured to recover the at least one additional segment by near-field communication with at least one of said secondary mobile device or said secondary token, to reconstitute the pairing key and to present a reconstituted pairing key to the main token (Smeets: Para. [0126], Furthermore, a link key is generated during the pairing. The link may be generated in the user communications device 501 or the service communications device 502 and sent to the respective other communications device. Para. [0127], Alternatively, both the user communications device 501 and the service communications device 502 may generate respective parts of the link key and send the generated parts to the corresponding other communications device. In this case, the user communications device 501 and the service communications device combine the respective generated part with the corresponding received part to a link key. Para. [0128], Based on the generated link key an authentication sequence 512 is performed. If the authentication 512 succeeds, the resulting link key may be stored in the internal database 515 of the PANU 501 and the system database 517 of the NAP for later use. Furthermore, an encryption key may be derived from the link key and used for setting up an encryption 513 for the established link.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Smeets with the system and method of Robinson to include wherein the pairing key is segmented into a plurality of segments, the main mobile device being configured to recover the at least one additional segment by near-field communication with at least one of said secondary mobile device or said secondary token, to reconstitute the pairing key and to present a reconstituted pairing key to the main token because this functionality provides for generation of a piecewise pairing key between two devices to minimize the risk of unauthorized use or misuse or unauthorized retrieval of information transmitted via the communication link (Smeets: Para. [0002]).
Robinson, in combination with Smeets, does not explicitly teach a first segment being recorded on the non-volatile memory of the main mobile device and at least one additional segment being recorded on at least one of a non-volatile memory of a secondary mobile device or a non-volatile memory of a secondary token.  
In an analogous art, McDonald, teaches a first segment being recorded on the non-volatile memory of the main mobile device and at least one additional segment being recorded on at least one of a non-volatile memory of a secondary mobile device or a non-volatile memory of a secondary token (McDonald: Fig. 3-5, Para. [0037], Also, embodiments of the invention may relate to generating and sharing a master key between multiple devices (e.g., first, second, third, etc., devices) using a secret sharing scheme. Each device may contain a "share" of the master key, and a number of the shares can be used simultaneously to recover the entire master key (N of M). Para. [0035], receive the first share 116 of the master key and the encrypted account credential 114; reconstruct the master key 180 with the first share 116 of the master key received from the mobile device 102 and the second share 144 of the master key stored at the second device 104; [first share and second share of key is stored on two separate devices] [0037]-[0039], [0041], [0032]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of McDonald with the system and method of Robinson and Smeets to include a first segment being recorded on the non-volatile memory of the main mobile device and at least one additional segment being recorded on at least one of a non-volatile memory of a secondary mobile device or a non-volatile memory of a secondary token because this functionality provides for increased security when authentication credentials are transmitted between devices by requiring key shares to be reconstructed (McDonald: Para. [0008]).
Regarding claim 2, Robinson, in combination with Smeets and McDonald, teaches the authentication system according to claim 1, wherein the at least one additional segment recovered by the main mobile device is stored on the volatile memory of the main mobile device (McDonald: Para. [0038], The account device 430 includes the third share 436 of the master key. The account device 430 may: receive the first and second share 416 and 426 of the master key and the encrypted account credential 414; reconstruct the master key 440 with the first share 416 and the second share 426 received from the first and second devices 402 and 420 with the third share 436 of the master key stored at the account device 430; [account device receives both a 1st key share and a 2nd key share while also having a 3rd key shared stored therein]).
Regarding claim 3, Robinson, in combination with Smeets and McDonald, teaches the authentication system according to claim 1, wherein the authentication data is a digital identity, a password, an identifier/password pair, an encryption key or an access code (Robinson: Para. [0145], In an embodiment the system performs an authentication step of a user. In such a step, according to methods well known in the art, the user can provide something that the user knows (for example, a PIN or password or answer to a secret question), or something that the use is (for example, a biometric such as a fingerprint, or a retinal scan, or a DNA sample or a characteristic electrocardiogram, or a characteristic brainwave, or the user's face for a facial recognition system, or an observable and unique behavioral trait such as the user's gait while walking or the result of the user creating a signature with a pen), or something that the user has (a key card, a smart card, a device such as a smartphone, an RFID or NFC tag, a physical key that unlocks a physical lock, etc.).).
Regarding claim 6, Robinson, in combination with Smeets and McDonald, teaches the authentication system according to claim 1, wherein the main token comprises a plurality of authentication data each identified by a label, wherein the main mobile device requires an authentication data by providing said label to the main token (Robinson: Para. [0145], In such a step, according to methods well known in the art, the user can provide something that the user knows (for example, a PIN or password or answer to a secret question), or something that the use is (for example, a biometric such as a fingerprint, or a retinal scan, or a DNA sample or a characteristic electrocardiogram, or a characteristic brainwave, or the user's face for a facial recognition system, or an observable and unique behavioral trait such as the user's gait while walking or the result of the user creating a signature with a pen), or something that the user has (a key card, a smart card, a device such as a smartphone, an RFID or NFC tag, a physical key that unlocks a physical lock, etc.). The above forms of user authentication are well known in the art, and may be used in combination with each other for a more stringent level of authentication. Para. [0053]-[0059]).
Regarding claim 7, Smeets teaches an authentication method implemented by an authentication system according to claim 1, the authentication method comprising: 
preparing a request for an authentication data by the application (Robinson: Para. [0064], Alternatively or in addition, access to functions and features of individual applications can be controlled based on what the user knows, who the user is, and/or both. For example, an application 208, e.g., a browser, may have a first function, e.g., web browsing, that is accessible by an unauthenticated user 110, and a second function, e.g., accessing a bookmark or making a new bookmark or changing a browser setting, that is accessible by only an authenticated user who knows something, and a third function, e.g., uninstalling the application or erasing browser history, that is accessible by only an authenticated user who knows something and who is something. Features 207 and/or applications 208 to which a user 110 does not have access may be hidden, or may be displayed, but if invoked, would require the additional missing level of authentication to be obtained from the user 110.); 
transmitting the request from the computer to the main mobile device (Robinson: Para. [0251], In this embodiment, however, there is an associated server 250 coupled with the target device 200. The server 250 has its own operating system 270 and corresponding file system 266, as well as applications 258. The server 250 in this embodiment is intended as a master control point for the device 200, as well as any other of the user's devices. Thus, rather than having particular applications installed and running on the target device 200, these applications 258 are installed on the server and controlled from the server 250. Para. [0252], When a user 110 wants to run an application 258, the target device OS 209 requests that the server OS 270 provide the necessary files, such as application executables and associated data, to the target device 200. The server OS 270 sends the necessary files to the target device OS 209 in response to the request. The device OS 209 stores these files temporarily in the file system 203, and then executes the application.); 
communicating in near-field between the main mobile device and the main token (Robinson: Para. [0223], In order to protect the key device's encryption key or keying material, the key device authenticates with the encrypted target device. This may be built into the proximity detection mechanism (e.g. BLUETOOTH) or performed at the application layer using SSL or a challenge response Para. [0223], In this use case, however, the key device stores an encryption key or keying material that is used to decrypt an encryption key. Accordingly, when a user wishes to access encrypted data (e.g. opening a secured application, logging in or booting up the encrypted device, accessing a secure file/folder), proximity to the key device is required so that the encrypted target device can receive the encryption key or can receive keying material useful to produce the encryption key (e.g. if the encryption key is stored on the encrypted device but encrypted with a secondary key stored on the key device, or if the data is encrypted using M of N keying so that multiple subkeys are needed to actually decrypt the data on the encrypted device). 
(Robinson: Para. [0223], In this use case, however, the key device stores an encryption key or keying material that is used to decrypt an encryption key. Accordingly, when a user wishes to access encrypted data (e.g. opening a secured application, logging in or booting up the encrypted device, accessing a secure file/folder), proximity to the key device is required so that the encrypted target device can receive the encryption key or can receive keying material useful to produce the encryption key (e.g. if the encryption key is stored on the encrypted device but encrypted with a secondary key stored on the key device, or if the data is encrypted using M of N keying so that multiple subkeys are needed to actually decrypt the data on the encrypted device)., and: 
Robinson does not explicitly teach as long as the pairing key is not complete, recovering at least one pairing key segment by the main mobile device, then checking the reconstituted pairing key, if the pairing key is correct, transmitting the authentication data by the main token to the main mobile device.
In an analogous art, Smeets, teaches checking the reconstituted pairing key presented by the main mobile device (Smeets: Para. [0126], Furthermore, a link key is generated during the pairing. The link may be generated in the user communications device 501 or the service communications device 502 and sent to the respective other communications device. Para. [0126])
as long as the pairing key is not complete, recovering at least one pairing key segment by the main mobile device, then checking the reconstituted pairing key (Smeets: Para. [0127], Alternatively, both the user communications device 501 and the service communications device 502 may generate respective parts of the link key and send the generated parts to the corresponding other communications device. In this case, the user communications device 501 and the service communications device combine the respective generated part with the corresponding received part to a link key.), 
if the pairing key is correct, transmitting the authentication data by the main token to the main mobile device (Smeets: Para. [0128], Based on the generated link key an authentication sequence 512 is performed. If the authentication 512 succeeds, the resulting link key may be stored in the internal database 515 of the PANU 501 and the system database 517 of the NAP for later use. Furthermore, an encryption key may be derived from the link key and used for setting up an encryption 513 for the established link.);
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Smeets with the system and method of Robinson to include as long as the pairing key is not complete, recovering at least one pairing key segment by the main mobile device, then checking the reconstituted pairing key, if the pairing key is correct, transmitting the authentication data by the main token to the main mobile device because this functionality provides for generation of a piecewise pairing key between two devices to minimize the risk of unauthorized use or misuse or unauthorized retrieval of information transmitted via the communication link (Smeets: Para. [0002]).
Robinson, in combination with Smeets, does not explicitly teach storing the authentication data by the main mobile device in its volatile memory; transmitting the authentication data from the main mobile device to the computer; and authenticating the application via the authentication data.  
In an analogous art, McDonald teaches storing the authentication data by the main mobile device in its volatile memory (McDonald: Fig. 3-5, Para. [0039], As one particular example, the first device may be an NFC-enabled mobile phone 402 storing the encrypted account credential 414 and the first share 416 of the master key. Para. [0037], Para. [0035]); 
transmitting the authentication data from the main mobile device to the computer (McDonald: Para. [0039], By putting the two together [the NFC card 420 and NFC-enabled mobile phone 402] in close proximity, the NFC card 420 and NFC-enabled mobile phone 402 may transmit the encrypted account credential 414 and the first share 416 and the second share 426 of the master key to the account device 430.); and 
authenticating the application via the authentication data (McDonald: Para. [0033], In this way, the user has his or her username 190 and password 192 automatically transmitted to the second device 104 in a secure manner for authentication. and the user can easily utilize the second device 104 to access their account (e.g., bank account 172, on-line store account 174, medical account 176, etc.). This is accomplished in very secure and easy fashion. Para. [0039], decrypt the encrypted account credential 414 with the reconstructed master key 440; and enable access to an account (e.g., bank account 172, on-line store account 174, medical account 176, etc.) for a user based on the decrypted account credential 442. Thus, the use of multiple devices can increase security. Para. [0032]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of McDonald with the system and method of Robinson and Smeets to include storing the authentication data by the main mobile device in its volatile memory; transmitting the authentication data from the main mobile device to the computer; and authenticating the application via the authentication data because this functionality provides for increased security when authentication credentials are transmitted between devices by requiring key shares to be reconstructed (McDonald: Para. [0008]).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 20160337863; Hereinafter “Robinson”) in view of Smeets et al. (US 2002/0132605; Hereinafter “Smeets”) in view of McDonald et al. (US 2014/0208112; Hereinafter “McDonald”) in view of Ben Ayed (US 2011/0313922).
Regarding claim 4, Robinson, in combination with Smeets and McDonald, teaches the authentication system according to claim 3. Robinson, in combination with Smeets and McDonald, does not explicitly teach wherein the digital identity is a password, in that the main token comprises a scrambling module configured to prepare a scrambled password by adding a plurality of characters to a plurality of particular positions of the password, said plurality of characters and plurality of positions being predetermined and known to the user.  
In an analogous art, Ben Ayed teaches wherein the digital identity is a password, in that the main token comprises a scrambling module configured to prepare a scrambled password by adding a plurality of characters to a plurality of particular positions of the password, said plurality of characters and plurality of positions being predetermined and (Ben Ayed: Para. [0155], The application may extract a second part of private key from pre-known positions of the user password and use the first part and second part to form a private key. (In this case, at initiation of a user password, the user is given some codes that he/she must use as part of a personal password and at specific positions. These codes represent part of the private key. For example, the user is given a choice for the first 5 digits of a password, and is instructed to use 3 specific digits at the end. Another example is the user must use 4 specific digits at the front, and 4-6 own digits next. Another example is the user is given a specific password, etc. . . . ). Para. [0147]-[0154]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ben Ayed with the system and method of Robinson, Smeets, and McDonald to include wherein the digital identity is a password, in that the main token comprises a scrambling module configured to prepare a scrambled password by adding a plurality of characters to a plurality of particular positions of the password, said plurality of characters and plurality of positions being predetermined and known to the user because this functionality provides for enhancing security during by introducing user selection for codes of private keys (Ben Ayed: Para. [0008]).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 20160337863; Hereinafter “Robinson”) in view of Smeets et al. (US 2002/0132605; Hereinafter “Smeets”) in view of McDonald et al. (US 2014/0208112; Hereinafter “McDonald”) in view of Tuukkanen (US 2016/0286396).
Regarding claim 5, Robinson, in combination with Smeets and McDonald, teaches the authentication system according to claim 1. Robinson, in combination with Smeets and McDonald, does not explicitly teach wherein the pairing key is segmented into a first segment and at least two additional segments, and in that the at least two additional segments are ordered, so that reconstitution of the pairing key is only possible if the at least two additional segments are recovered by the main mobile device in a predetermined order.  
(Tuukkanen: Para. [0059], If a code is combined incorrectly or the parts thereof are sent in incorrect order, even if all parts are provided, the transaction is denied. Para. [0064], The number of user devices is in the increase and by splitting the credential between a number of devices and defining an order in which these need to be used will make an unauthorized use harder. A user of the devices needs to know the correct order of the devices for passing the security operation even when he/she is in the possession of all necessary devices and these are in close proximity to each other. Para. [0065])
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tuukkanen with the system and method of Robinson, Smeets, and McDonald to include wherein the pairing key is segmented into a first segment and at least two additional segments, and in that the at least two additional segments are ordered, so that reconstitution of the pairing key is only possible if the at least two additional segments are recovered by the main mobile device in a predetermined order because this functionality provides for enhanced security related to the proximity and number of devices that communicate secret shares to establish near field communication links (Tuukkanen: Para. [0004]).

Allowable Subject Matter
Regarding claim 8, Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2011/0093712 by Jin et al (Para. [0093], The link key generated in operation 540 may be utilized as the cryptographic key for the communication between the communication devices. In this example, data to be transmitted may be encrypted using the link key.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437